Citation Nr: 0011449
Decision Date: 02/25/00	Archive Date: 09/08/00

DOCKET NO. 93-07 274               DATE FEB 25, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for arthritis of both hands.

2. Entitlement to service connection for impotence.

3. Entitlement to service connection for a disability manifested by
low back pain.

4. Entitlement to service connection for the residuals of a
fracture of the right forearm.

5. Entitlement to service connection for tinnitus.

6. Entitlement to an increased rating for arteriosclerotic heart
disease (ASHD), currently rated 30 percent disabling.

7. Entitlement to an increased rating for arthritis of the right
knee, currently rated 10 percent disabling.

8. Entitlement to an increased (compensable) rating for varicose
veins.

9. Entitlement to an increased (compensable) rating for the
postoperative residuals of a left spermatocele.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

INTRODUCTION

The appellant served on active duty from May 1970 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating determinations by the St. Petersburg, Florida,
Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously remanded to the RO for further development
in August 1995. While in remand status, the RO granted service
connection for tinea pedis and otitis externa; thus the issues as
to entitlement to service connection for these disabilities are no
longer before the Board.

It is also noted that the Board in its August 1995 Remand referred
several issues to the RO for issuance of a statement of the case
(SOC). It does not appear that the RO has taken such action to
date. Therefore, the Board must remand these issues for issuance of
that SOC. See Manlincon v. West, 12 Vet. App. 238 (1999). In 

2 - 

addition, in light of several substantive changes in the
regulations pe g to rating criteria for cardiovascular
disabilities, the Board finds that due process requires that the
issues of entitlement to increased evaluations for the veteran's
service-connected arteriosclerotic heart disease and varicose veins
be remanded to the RO for readjudication. Accordingly, the Board
will address this matter more fully in the REMAND appended to the
end of this decision.

FINDINGS OF FACT

1. There is no medical evidence showing a current diagnosis of
arthritis of the hands.

2. There is no competent medical evidence of record showing a nexus
between any current impotency disability and his active service.

3. There is no competent medical evidence of record showing a nexus
between any current low back disability, to include osteoarthritis
of the lumbar spine and his active service.

4. There is no medical evidence of any current residuals of a
fracture of the right forearm.

5. There is no evidence that the veteran has a current disability
related to a fracture of the right forearm in service.

5. There is no competent medical evidence of record showing a nexus
between any current diagnosis of tinnitus and the veteran's prior
service.

6. The veteran's service-connected arthritis of the right knee is
currently manifested by subjective complaint of pain and x-ray
evidence of minimal degenerative joint disease; and objective
evidence of crepitation, full range of motion and no instability or
laxity. 

3 -

7. There is no medical evidence of current postoperative residuals
of a left spermatocele.

CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection for
arthritis of both hands is not well grounded. 38 U.S.C.A. 5107
(West 1991).

2. The veteran's claim of entitlement to service connection for
impotence is not well grounded. 38 U.S.C.A. 5107 (West 1991).

3. The veteran's claim of entitlement to service connection for a
disability manifested by low back pain is not well grounded. 38
U.S.C.A. 5107 (West 1991).

4. The veteran's claim of entitlement to service connection for
residuals of a fracture of the right forearm is not well grounded.
38 U.S.C.A. 5107 (West 1991).

5. The veteran's claim of entitlement to service connection for
tinnitus is not well grounded. 38 U.S.C.A. 5107 (West 1991).

6. The criteria for an evaluation in excess of 10 percent for the
service-connected arthritis of the right knee, have not been met.
38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. 4.71a, Diagnostic
Codes 5003, 5010, 5257, 5260, and 5261 (1999).

7. The criteria for a compensable evaluation for postoperative
residuals of a left spermatocele have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.115b, Diagnostic Codes 7599-
7525 (1999).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims for service connection

Service connection means that the facts, shown by evidence,
establish that a particular injury or disease resulting in
disability was incurred in the line of duty in the active military
service or, if pre-existing such service, was aggravated during
service. 38 U.S.C.A. 1110 and 1131 (West 1991); 38 C.F.R. 3.303(a)
(1999). It is the responsibility of a person seeking entitlement to
service connection to present a well-grounded claim. 38 U.S.C.A.
5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one which
is meritorious on its own or capable of substantiation." Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). In order to be well grounded,
a claim for service connection must be accompanied by supporting
evidence that the particular disease, injury, or disability was
incurred in or aggravated by active service; mere allegations are
insufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992);
Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be well
grounded. It requires competent (medical) evidence of a cur-rent
disability; competent (lay or medical) evidence of incurrence or
aggravation of disease or injury in service; and competent
(medical) evidence of a nexus between the in-service injury or
disease and the current disability. Epps v. Gober, 126 F.3d 1464,
1468 (Fed. Cir. 1997), cert. denied, sub nom. Epps v. West, 118
S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 504 (1995);
affd 78 F.3d 604 (Fed. Cir. 1996) (table).

a. Arthritis of hands and residuals of injury to right forearm

Review of the service medical records revealed no evidence of
diagnosis or treatment for arthritis of the hands or any other
chronic disorder of the hands, wrist, or forearm. Review of service
treatment records revealed a complaint of injury to the right elbow
in November 1973 but x-rays were negative. In May 1974, the 

- 5 -

veteran injured his left wrist in a motorcycle accident; he was
diagnosed and treated for a fracture of the left ulnar. In May 1978
he was treated for an abrasion of the left upper arm. In March 1980
he was seen for a small bump on his left wrist; the impression was
possible insect bite. Review of the veteran's service medical
examination reports, to include the Physical Evaluation Board's
report prior to discharge, revealed no evidence of arthritis of the
hands or any other chronic hand, wrist, or forearm disorder.

In a written statement submitted in September 1990, the veteran
claimed service connection for arthritis of the fingers. A November
1990 VA radiographic report noted that X-rays of both hands were
normal. On VA general medical examination of December 1990, the
veteran gave a history of painful hands and wrists. The examiner
noted some thickening of the synovial lining of the small joints
and diagnosed osteo-arthritis of the hands and wrists.

VA radiographic reports dated May and June 1991, indicated that x-
ray of the left wrist was normal.

Report of VA orthopedic examination conducted in August 1991, noted
history of a prior injury to the left wrist in a motorcycle
accident. Current complaint was pain with questionable swelling of
the wrist. The veteran also related a prior injury to the right
forearm but he denied any current symptoms or residuals. X-rays
were noted. The relevant diagnostic impression was: 1) residuals of
old left wrist fracture; and 2) soft tissue trauma, right forearm,
asymptomatic.

By rating decision of September 1991, the veteran was awarded
service connection for residuals of a fracture, left wrist and
assigned a noncompensable rating. Service connection for a right
elbow disability was denied.

An orthopedic note dated October 1991, from the Medical Center
Clinic of Pensacola, Florida, indicated that X-rays of the hands
taken at the VA clinic revealed no definite bony abnormality. The
physician further commented that he too saw "nothing to suggest
typical rheumatoid type changes and no significant 

6 -

osteoarthritic changes." Further review of the medical records from
this facility showed diagnosis of osteoarthritis of both knees but
no diagnosis relevant to either the hand, wrist, or forearm.

VA radiographic reports dated in June 1992, indicated that x-ray of
the left wrist showed mild demineralization in the left corpus but
otherwise, no abnormality. X- rays of the hands were interpreted as
normal.

Report of VA bones examination conducted in July 1992, noted
complaint of pain and swelling of the left wrist since the in-
service injury. He also complained of "arthritic pains" in his
hands and left ankle. The impression was "poly- arthritis/poly-
arthralgias secondary to degenerative disease involving hands,
right knee, and left ankle."

Review of private medical treatment records from the Medical Center
Clinic in Pensacola, Florida dated from October 1991 to August
1995, revealed regular appointments in the cardiac clinic as well
as the orthopedic clinic for evaluation and treatment of the
veteran's knee problems.

Report of VA joints examination conducted in April 1996, noted that
the only abnormality detected in the veteran's upper extremities
was the left fourth finger which the veteran reportedly injured
some time in his teens. On VA examination of the hands, conducted
in June 1997, the examiner again found no clinical evidence of
disability except in the left fourth finger. Furthermore, X-rays of
the left hand and wrist were normal.

The Board finds that, with regard to both the claim for service
connection for arthritis of the hands, and the claim for residuals
of fracture of the right forearm, the veteran has failed to satisfy
the first required element of a well- grounded claim. Although the
VA examiner in 1991 did diagnose arthritis, VA regulations state
that diagnosis of arthritis must be established by X-ray films. 38
C.F.R. 4.71a,. Diagnostic Code 5003 (1999). The Board further notes
that there is no current diagnosis of arthritis of the hands nor
has there ever been any x-ray evidence to 

7 -

support such a diagnosis. Nor is there any evidence of current
residuals of a right forearm injury. Thus, without proof of a
present disability, there can be no valid claim. Brammer v.
Derwinski, 3 Vet. App. 223 (1992).

Even though a claimant's statements are generally accepted as true
for purposes of determining whether his claim is well grounded, the
limitation imposed is that his statements must be on a matter as to
which he is competent, and he cannot meet his initial burden under
38 U.S.C.A. 5107(a) by simply presenting his own opinion. In the
instant case, there is no indication that the veteran possesses the
requisite medical knowledge or education to render a probative
opinion involving medical diagnosis. See Edenfield v. Brown, 8 Vet.
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992). Therefore, since the
medical evidence does not show current diagnosis of arthritis of
the hands or any evidence of current residuals of a right forearm
injury, the veteran's claims for service connection are not well
grounded.

The veteran has the initial burden of establishing a well-grounded
claim for service connection for a disorder, and, until he does so,
VA has no duty to assist him including by providing him additional
VA examinations. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.326(a) (1998) (VA examination will be authorized where there is
a well-grounded claim for compensation); see Epps v. Gober, 126
F.3d 1464; see also Slater v. Brown, 9 Vet. App. 240, 243-244
(1996); Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that could
make his claim plausible, VA has a duty to inform him of the
necessity to submit that evidence to complete his application for
benefits. See Epps v. Brown, 9 Vet. App. 341, 344-45 (1996). The
Board finds VA has no outstanding duty to inform the veteran of the
necessity to submit certain evidence to complete his application
for VA benefits, see 38 U.S.C.A. 5103(a) (West 1991), because
nothing in the record suggests the existence of evidence that might
well ground this claim.

- 8 -

The presentation of a well-grounded claim is a threshold issue, and
the Board has no jurisdiction to adjudicate these claims unless
they are well grounded. Boeck v. Brown, 6 Vet. App. 14, 17 (1993).
There is no duty to assist further in the development of these
claims, because such additional development would be futile. See
Murphy, 1 Vet. App. 78.

b. Impotence and a disability manifested by low back pain

As to these two claimed disabilities, the Board finds that the
veteran has failed to meet the third requirement for a well
grounded claim - competent evidence of a nexus between the present
disability and his prior service. See Cohen v. Brown, 10 Vet. App.
128, 137 (1997).

Review of the veteran's service medical records revealed no
evidence of chronic low back disorder during service; nor is there
evidence of diagnosis or treatment of impotence in service. In
August 1984, the veteran was evaluated in the urology clinic due to
complaint of premature ejaculation. In July 1986, the veteran was
seen for complaint of mid-back pain with a history of having
carried heavy objects; the impression was mechanical back pain. In
January 1990, it was noted that the veteran complained of some
problems with sexual functions; specifically, having mild
difficulty maintaining an erection and premature ejaculation,
although he was able to have intercourse. It was noted that these
problems might be related to his cardiovascular medications which
were discontinued at that time. In April 1990 it was noted that he
continued to complain of erectile dysfunction and in May 1990 he
was provided with an erectile aid and instructional video.

Report of VA examination conducted in July 1990, noted impotency as
one of the veteran's complaints; there was no complaint or finding
with regard to any back disorder or disability.

Report of VA examination conducted in November 1990, noted that the
veteran's primary complaint was that he was "impotent" since 1989,
which he attributed to his cardiac medication. Again, there was no
reference to any back disorder or 

9 -

disability. On physical examination the right testicle was of
normal size but the left was atrophic. The examiner diagnosed
"impotency" apparently based on the history as related by the
veteran.

Report of VA orthopedic examination conducted in June 1991, noted
a history of a lifting type injury while in service for which he
received conservative treatment. The veteran complained of
intermittent low back pain since then. Physical examination
revealed some mild limitation of motion and tenderness in the lower
back. X-ray of the lumbar spine revealed minimal degenerative
changes. The diagnostic impression was mechanical low back pain
with history of lumbar strain.

It is noted that review of the cardiac and orthopedic clinic notes
dated from 1991 to 1995, from the Medical Center Clinic in
Pensacola, Florida, revealed no reference to any complaint of
impotency or any low back disorder. Rather, the orthopedic clinic
notes showed regular follow-up for the veteran's bilateral knee
problems. There was also no reference to a problem with impotency
or any low back disorder in the final Naval Medical Board Report,
dated February 1992, which evaluated the veteran's current cardiac
disability.

Report of VA orthopedic examination conducted in April 1996, noted
diagnosis of degenerative joint disease of the lumbosacral spine;
however, the examiner made no finding or opinion as to a
relationship or nexus between the veteran's current low back
disability and his prior active service.

Report of VA genitourinary examination conducted in June 1997,
noted that the veteran's expressions seemed quite inappropriate to
the examiner with inappropriate smiling and laughing. However, he
did complain of erectile impotence "since I got put on those heart
pills." Medications include Diltiazem, Lovastatin, Ranitidine, and
aspirin. He also claimed that he had been impotent before
undergoing a TUR for benign prostatic hypertrophy in 1993.
Objective findings were essentially normal. The examiner noted that
he found no abnormalities of the genitalia or the prostate gland
and there were no urinary symptoms. The examiner concluded that the
veteran's complaints of erectile impotence could be related to his
cardiac 

- 10-

medications, but he was not certain of the reliability of the
veteran's complaints due to his quite inappropriate manner.

The veteran maintains that both his current disability manifested
by impotency and his current disability manifested by low back pain
began during service. The veteran is competent to report on that
which he has personal knowledge, that is what comes to him through
his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). However,
his statements that his current disabilities are related to service
cannot serve to well ground the claims because the veteran is not
competent to make such an allegation, as this requires competent
medical evidence which indicates that the claim is plausible or
possible. Caluza, 7 Vet. App. at 507; see also Robinette v. Brown,
8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In the
instant case, the only recorded complaint of back pain during
service was in 1986. There is recent diagnosis of mechanical back
pain as well as degenerative joint disease of the lumbar spine
confirmed by x-ray evidence of degenerative changes in the lumbar
spine; however, there is no competent medical evidence linking the
current diagnoses to the veteran's service, or any incident
thereof. Likewise, there is evidence of complaint of some sexual
dysfunction in service in 1984 and again in 1990; however, the
veteran reportedly could obtain an erection and perform
intercourse. Since service, the veteran has complained on VA
examination of being "impotent"; but physical findings have all
been negative and the most recent VA examiner seriously questioned
the reliability of the veteran's reported complaints. However,
accepting that the veteran does have a current disability
manifested by impotency, there is no competent medical evidence
linking the current disability to the veteran's service.

Thus, the Board finds that there is no medical opinion of record
indicating a nexus between any current low back disability or
impotency, and his active service. In view of the absence of that
fact, his allegations that there is some relationship to his
service are unsupported. Therefore, the Board concludes that the
veteran's claims for service connection for a disability manifested
by low back pain and impotence

- 11 -

are not well grounded. Accordingly, the claims are denied. 38
U.S.C.A. 5107 (West 1991).

c. Service connection for tinnitus

Review of the veteran's service medical records revealed no
evidence of complaint or medical finding as to tinnitus. On VA
examination conducted in August 1990, the veteran was diagnosed
mild to moderate sensorineural hearing loss in the left ear which,
in part, could be noise induced; however, the examiner did not note
any complaint or finding as to tinnitus. On VA examination in
August 1991, the veteran reported a history of high-pitched
"tingling" tinnitus in both ears, allegedly noticeable since 1985.

Report of VA examination of the ear, conducted in January 1996,
noted subjective complaint of constant ringing and humming noises
in his ears since 1981, though at a prior examination in 1990 he
had denied any occurrence of tinnitus. The veteran further
volunteered that he had not reported this tinnitus in service for
fear of it causing an early retirement. Objective  findings
revealed normal external auditory canals and tympanic membranes.
Findings in the nose, oral cavity, pharynx and neck were also
normal. There was no evidence of active ear disease. The diagnostic
impression was that of a bilateral high frequency sensorineural
hearing loss, greater on the right, with a history of ongoing
tinnitus for 14-15 years.

Report of VA examination of the ear, conducted in July 1997, noted
reported history of bilateral intermittent tinnitus since 1986.
Objective findings of the external auditory canals, tympanic
membranes, nose, oral cavity, pharynx and neck were all normal.
There was no active ear disease present. The diagnosis was
bilateral sensorineural hearing loss, more severe on the right.

The Board finds that the veteran has failed to establish a well-
grounded claim of entitlement to service connection for tinnitus.
Even though a claimant's statements are generally accepted as true
for purposes of determining whether his claim is well grounded, the
limitation imposed is that his statements must be on a matter as to

12 -

which he is competent, and he cannot meet his initial burden under
38 U.S.C.A. 5107(a), by simply presenting his own opinion. In the
instant case, there is no indication that the veteran possesses the
requisite medical knowledge or education to render a probative
opinion involving medical diagnosis. See Edenfield v. Brown, 8 Vet.
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992). In the instant case, there
is no current medical diagnosis of tinnitus linked to the veteran's
active service. Although the VA examiner in January 1996 and July
1997, noted the veteran's reported history of tinnitus, there is no
indication that the VA examiner reviewed the veteran's service
medical records. It appears from the report that the VA examiner
was relying on the history as reported by the veteran. There is no
evidence that the VA examiner had any personal knowledge of any
acoustic trauma the veteran might have incurred in service. The
examiner is not competent to establish factual matters outside his
personal experience and expertise. Thus, there is no medical
opinion of record indicating a nexus between any current tinnitus
and the veteran's prior active service. In view of the absence of
that fact, his allegation is unsupported. Therefore,, the Board
concludes that the veteran's claim for service connection for
tinnitus is not well grounded. Accordingly, the claim for service
connection for tinnitus is denied. 38 U.S.C.A. 5107 (West 1991).

II. Increased evaluations for service-connected arthritis of the
right knee, and postoperative residuals of left spermatocele

Initially, the Board finds that the veteran has submitted evidence
which is sufficient to justify a belief that his claims for
increased ratings are well grounded. 38 U.S.C.A. 5107(a) (West
1991) and Murphy v Derwinski, 1 Vet. App. 78 (1990). That is,, he
has presented claims which are plausible. Generally, a claim for an
increased evaluation is considered to be well grounded. A claim
that a condition has become more severe is well grounded where the
condition was previously service-connected and rated, and the
claimant subsequently asserts that a higher rating is justified due
to an increase in severity since the original rating. Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992). 

13 -

VA has a duty to assist the appellant to develop facts in support
of a well-grounded claim. 38 U.S.C.A. 5107(a) (West 1991) and
Murphy v. Derwinski, 1 Vet. App. 78 (1990). In this regard, VA
examinations and radiological evaluations were performed pursuant
to the veteran's claims for benefits. Also, all available service
medical records and VA treatment records have been obtained. This
case has been remanded for further development. The Board concludes
that all facts pertinent to the plausible claims have been
developed, to the extent possible. For these reasons, the Board
finds that VA's duty to assist the appellant, 38 U.S.C.A. 5107(a)
(West 1991), has been discharged. Furthermore, the undersigned
finds that these claims have been adequately developed for
appellate purposes. A disposition on the merits is now in order.

In evaluating the veteran's request for increased ratings, the
Board considers the medical evidence of record. The medical
findings are compared to the criteria in the VA Schedule for Rating
Disabilities. 38 C.F.R. Part 4 (1999). In so doing, it is the
Board's responsibility to weigh the evidence before it. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990). In evaluating service-connected
disabilities, the Board looks to functional impairment. The Board
attempts to determine the extent to which a service-connected
disability adversely affects the ability of the body to function
under the ordinary conditions of daily life, including employment.
38 C.F.R.  4.2, 4.10 (1999).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999). The Board must determine whether the evidence supports the
claim or is in relative equipoise, with the veteran prevailing in
either case, or whether the preponderance of the evidence is
against the claim, in which case the claim must be denied. Gilbert
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 5107(b) (West
1991). Where entitlement to compensation has already been
established and an increase in the disability rating is at issue,
the present level of disability is of primary concern. Francisco v.
Brown, 7 Vet. App. 55 (1994). 

14 -

a. Arthritis of the right knee

Initially, it is noted that the veteran was surgically treated in
service for a tear in the medial collateral ligament of the left
knee. Following discharge from service, the veteran was awarded
service connection for postoperative residuals, left knee, and
assigned a 10 percent disability rating by rating decision of July
1990. Thereafter, a report of VA radiological examination performed
in November 1990 revealed minimal osteoarthritic degenerative
changes in both knee joints with slight narrowing of the medial
knee compartment bilaterally. Report of VA medical examination,,
conducted in November 1990, noted no findings relevant to the right
knee but diagnosed chondromalacia of the right knee. Subsequently,
by rating decision dated January 1991, the veteran was granted
service connection for arthritis of the right knee and assigned a
noncompensable evaluation.

Reports of VA examination dated June 1991 and private evaluation
dated August 1991, only noted complaints and findings relative to
the left knee.

Private medical records from the Medical Center Clinic in
Pensacola, Florida note that the veteran was first seen for
complaints of knee pain in August 1991. Following MRI's of both
knees, the orthopedic examiner noted that the right knee showed
thinning primarily in the right patella facet cartilage compatible
with chondromalacia patella. The right knee MRI also revealed
cartilage thinning of the femoral and tibial plateau cartilage
consistent with osteoarthritis. In October 1991, complaint of
bilateral knee pain, worse on the left, was noted. There was mild
to moderate crepitance felt in both knees with full range of motion
demonstrated. There was no sign of ligamentous instability.

Report of VA examination conducted in July 1992, noted complaint of
intermittent pain of the right knee aggravated by prolonged
standing or walking, squatting, stooping, or stairs. He also
reported occasional giving way of the right knee. On physical
examination of the knees, he had 0 to 140 degrees range of motion.
There was no redness, heat, or swelling noted but he complained of
generalized tenderness 

- 15 -

to palpation. There was no evidence of instability of either knee.
The relevant diagnostic impression was degenerative disease of the
right knee.

By rating decision of July 1992, the RO increased the veteran's
disability evaluation for the service-connected right knee from
noncompensable to 10 percent disabling.

Private medical record from the Medical Center Clinic, dated August
1994, noted that the veteran was last seen in February 1994 at
which time he received corticosteroid injections in both knees.
Current complaint was bilateral knee pain. Physical examination
revealed both knees to be quite bulky, but the left larger than the
right. There was mild to moderate crepitance in both knees with
range of motion but no signs of ligamentous instability. Gait and
formal strength testing was normal. Both knees were injected with
a corticosteroid preparation. The diagnosis remained bilateral knee
osteoarthritis. He was thereafter seen again in February 1995, for
increasing bilateral knee pain. He denied locking or buckling of
the knees and was trying to walk up to 1 or 2 miles a day. Physical
examination revealed mild swelling of the left knee. There was no
obvious sign of swelling in the right knee. Both knees were bulky
and demonstrated marked crepitance with range of motion. There was
no signs of ligamentous instability. Again, both knees were
injected. In August 1995, the veteran returned for follow-up. He
had been doing extremely well since his last visit. Physical
examination revealed both knees to be somewhat bulky but not
swollen. Both demonstrated good range of motion. There was mild to
moderate crepitance with range of motion. The examiner commented
that the veteran's osteoarthritis symptoms were very mild and well
controlled with his current medical regimen.

Report of VA examination conducted in April 1996, indicated
subjective complaint of right knee pain. The veteran gave a history
of wearing bilateral knee braces for the past two years. On
physical examination, the physician noted the collateral ligaments
were stable. The cruciate ligaments were also stable and there was
no fluid in the joints. The quadriceps muscles of the legs were
normal and there was no atrophy. The examiner concluded that the
right knee appeared normal despite the veteran's claim of
disability. Thus, no diagnosis was rendered. 

16 -

The appellant's right knee disability is currently evaluated as 10
percent disabling under Diagnostic Code 5257 for impairment of the
knee manifested by recurrent subluxation or lateral instability. 38
C.F.R. 4.71a, Diagnostic Code 5257 (1999). Diagnostic Code 5257
provides a 10 percent rating for slight symptoms, a 20 percent
rating for moderate symptoms, and a 30 percent rating for severe
symptoms. Id.

The Board does not find that the evidence supports a rating in
excess of the currently assigned 10 percent disability rating under
Diagnostic Code 5257. All VA and private medical examinations have
found no subluxation or instability. When the available evidence is
viewed in its entirety, there is no evidence of significant
instability or lateral subluxation. Thus, the Board finds that the
current evaluation of 10 percent is appropriate under Diagnostic
Code 5257, and a higher evaluation is not warranted under this
Diagnostic Code.

The Board has considered the application of other Diagnostic Codes.
Separate ratings can be granted based on limitation of motion apart
from a rating based on Diagnostic Code 5257 for instability.
VAOPGCPREC 23-97 (July 1, 1997). Where limitation of motion of a
major joint like the knee is noncompensable under the applicable
Diagnostic Codes for limitation of motion and arthritis is
confirmed by X-ray, it a rating of 10 pct is for application for
each such major joint ... affected by limitation of motion." 38
C.F.R. 4.71a, Diagnostic Code 5003.

VA and private medical records do not show limitation of motion of
the right knee although minimal degenerative joint disease was
noted on X-ray reports. Given these facts, the Board finds that the
veteran's left knee disorder should not be separately rated 10
percent disabling for limitation of motion with arthritis
substantiated by x-ray findings. 38 C.F.R. 4.71a, Diagnostic Codes
5003, 5010 (1999).

Ratings for limitation of extension of the leg range from 0 to 50
percent based upon the degree to which extension is limited. 38
C.F.R. 4.71a, Diagnostic Code 5261 

- 17 -

(1999). For the lowest, noncompensable, rating under Diagnostic
Code 5261, extension of the knee must be limited to 5 degrees. For
a compensable, or 10 percent, evaluation extension of the knee must
be limited to 10 degrees. The veteran's range of motion of the
right knee has been measured to be 0 to 140 degrees. As the recent
evidence does not show that veteran's extension of the knee is
limited, a compensable rating is not warranted under Diagnostic
Code 5261.

Ratings for limitation of flexion of the leg range from 0 to 30
percent. 38 C.F.R. 4.71a, Diagnostic Code 5260 (1999). Again, those
ratings are based on the degree to which flexion is limited. For
the lowest, noncompensable, rating under Diagnostic Code 5260,
flexion of the knee must be limited to 60. The medical evidence
reveals that the veteran's range of motion of the knee is more than
double that measurement, or 140 degrees. This fact leads to the
conclusion that a compensable rating is not warranted under
Diagnostic Code 5260.

The Board has also considered the application of other Diagnostic
Codes referable to the knee. As there was no evidence of ankylosis
of the knee, Diagnostic Code 5256 is not for application. 38 C.F.R.
4.71a, Diagnostic Code 5256 (1999). Likewise, there is no medical
evidence of dislocated or removed semilunar cartilage, impairment
of the tibia and fibula, or genu recurvatum. Thus, Diagnostic Codes
5258, 5259, 5262, and 5263 are not for application.

The Board has considered the application of 38 C.F.R. 4.40
(consider "functional loss" "due to pain"), 4.45 (consider "[p]ain
on movement, swelling, deformity, or atrophy on disuse" in addition
to "[i]nstability of station, disturbance of locomotion,
interference with sitting, standing and weight-bearing",
incoordination, and excess fatigability), and 4.59 (minimum
compensable evaluation warranted for painful motion with joint
pathology) in this case. See also DeLuca v. Brown, 8 Vet. App. 202
(1995). However, an increased rating is not warranted on the basis
of these regulations. The evidence of record shows that the
veteran's primary complaint was of pain caused by prolonged
standing or walking. However, recently he indicated that the pain
was improved and relieved by therapy and medication. In addition,
there is evidence that he attempts to walk 1 to 2 miles a day for
exercise. 

- 18 -

Absent recent complaints of pain or current medical evidence of
pain, a higher evaluation for the right knee is not warranted based
on 38 C.F.R.  4.40, 4.45, or 4.59.

Accordingly, the Board finds that a higher evaluation than 10
percent is not warranted under the regulations.

b. Increased (compensable) evaluation for postoperative residuals
of left spermatocele

Review of the veteran's service medical records reveals that he had
surgical removal of a left spermatocele in March 1983. On VA
examination conducted in November 1990, the veteran complained that
one testicle was three times larger than the other. Physical
examination revealed the right testicle to be of normal to slightly
enlarged size and the left testicle atrophic. The diagnosis was
atrophic left testicle. By a rating action dated in January 1991,
service connection was granted for post-operative residuals of a
left spermatocele and assigned a noncompensable evaluation under
the provisions of 38 C.F.R. 4.115b, Diagnostic Code 7599-7525.

When an unlisted residual condition is encountered which requires
an analogous rating, the first two digits of the diagnostic code
present that part of the rating schedule most closely identifying
the bodily part or system involved, with a "99" assigned as the
last two digits representing all unlisted conditions. 38 C.F.R.
4.27 (1999). Spermatocele is not listed in the rating code;
however, when an unlisted condition is encountered it may be rated
under a closely related disease or injury in which not only the
functions affected but the anatomical localization and
symptomatology are closely analogous. See 38 C.F.R. 4.20 (1999).

Diagnostic Code 7529 contemplates a rating for a benign neoplasm of
the genitourinary system on the basis of voiding dysfunction or
renal dysfunction, whichever is predominant, with evaluations
ranging from noncompensable to 100 percent. See 38 C.F.R. 4.115a
(1999). Additionally, under the provisions of 38 C.F.R. 4.115b,
Diagnostic Code 7523 (1999), a noncompensable disability

evaluation is warranted for the complete atrophy of one testis; a
20 percent evaluation is warranted for complete atrophy of both
testes. 38 C.F.R. 4.115b, Diagnostic Code 7524 (1999) provides for
a noncompensable evaluation upon the removal of one testis, when
the other testis is functioning; a 30 percent evaluation is
warranted for removal of both testes. Under the provisions of 38
C.F.R. 4.115b, Diagnostic Codes 7525 (chronic epididymo-orchitis)
and 7527 (prostate gland injuries, infections, hypertrophy,
postoperative residuals) are to be rated as a urinary tract
infection, with a 10 percent evaluation for long-term drug therapy
requiring one to two hospitalizations per year and/or requiring
intermittent intensive management. A 30 percent evaluation is
warranted for recurrent symptomatic infection requiring
drainage/frequent hospitalization (greater than two times per year)
and/or requiring continuous intensive management. A disability
under Diagnostic Code 7527 can also be rated as a voiding
dysfunction, whichever is predominant. 38 C.F.R. 4.115b, Codes
7525, 7527 (1999).

On a VA genitourinary examination in June 1997, the external
genitalia were normal and there was no atrophy noted. Rectal and
prostate gland were normal. The examiner concluded that he found no
abnormalities of the genitalia or the prostate gland and the
veteran presented with no urinary symptoms.

The medical evidence provides no basis for a compensable evaluation
for the veteran's service-connected postoperative residuals of a
left spermatocele. Voiding dysfunction or renal dysfunction has not
been shown, nor has complete atrophy of both testes. See Diagnostic
Codes 7523, 7527, 7529. Recent examination has revealed two normal
testes, and as such, the criteria for a compensable evaluation
under the provisions of Diagnostic Code 7524 have not been met. The
evidence does not show findings analogous to a urinary tract
infection which necessitates long-term drug therapy requiring one
to two hospitalizations per year and/or requiring intermittent
intensive management, nor findings analogous to recurrent
symptomatic infection requiring drainage/frequent hospitalization
(greater than two times per year) and/or requiring continuous
intensive management. See Diagnostic Codes 7525 and 7527. Thus, the
Board finds that the preponderance of the

- 20 -

evidence is against the claim for an increased (compensable)
rating; and therefore, the veteran's claim must be denied.

ORDER

Entitlement to service connection for arthritis of both hands,
impotence, a disorder manifested by low back pain, residuals of a
fracture of the right forearm, and tinnitus, is denied. Entitlement
to an increased rating for arthritis of the right knee, is denied.
Entitlement to a compensable rating for postoperative residuals of
a left spermatocele, is denied.

REMAND

Claim for increased rating for arteriosclerotic heart disease with
hypertension

The veteran's heart disability is currently evaluated as 30 percent
disabling under Diagnostic Code 7005 for arteriosclerotic heart
disease (coronary artery disease). The veteran's most recent VA
heart examination took place in April 1996. The Board notes that
subsequent to that date, but while the case remained in remand
status, the VA regulations pertaining to cardiovascular
disabilities were amended. Schedule of Ratings -- Cardiovascular
System 62 Fed. Reg. 65207 (1997). Under the new provisions, one of
the criteria used in determining level of disability is the
metabolic equivalent (MET), the energy cost of standing quietly at
rest. 38 C.F.R. 4.104 (1999). The new regulations require a
determination of the level of METs at which dyspnea, fatigue,
angina, dizziness, or syncope develops for evaluation. 38 C.F.R.
4.104, Note 2 (1999). If a laboratory determination of METs by
exercise testing cannot be done for medical reasons, an estimation
by a medical examiner of the level of activity (expressed in METs
and supported by specific examples, such as slow stair climbing or
shoveling snow) that results in dyspnea, fatigue, angina,
dizziness, or syncope should be provided. Id. 

- 21 -

The results of the April 1996 examination reveal that a laboratory
determination of METs by exercising was not made, nor did the
examiner provide an estimation of the level of activity (expressed
in METs and supported by specific examples, such as slow stair
climbing or shoveling snow) that results in dyspnea, fatigue,
angina, dizziness, or syncope. For this purpose, the veteran should
be afforded reexamination.

Claim for increased (compensable) evaluation for varicose veins

As noted above, during the pendency of this appeal, the VA Schedule
for Rating Disabilities, 38 C.F.R. Part 4, was amended including
the criteria for evaluating diseases of the arteries and veins,
effective January 12, 1998. See 62 Fed. Reg. 65207 through 65224
(December 11, 1997). The modified rating schedule changed the
rating criteria for varicose veins under Diagnostic Code 7120. See
38 C.F.R. 4.104, Diagnostic Code 7120 (1999). When a law or
regulation changes after a claim has been filed but before the
administrative appeal process has been concluded, VA must apply the
regulatory version that is more favorable to the veteran. Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991). However,, where the
amended regulations expressly provide an effective date and do not
allow for retroactive application, the veteran is not entitled to
consideration of the amended regulations prior to the established
effective date. Rhodan v. West, 12 Vet. App. 55 (1998); see also 38
U.S.C.A. 5110(g) (West 1991) (where compensation is awarded
pursuant to any Act or administrative issue, the effective date of
such award or increase shall be fixed in accordance with the facts
found, but shall not be earlier than the effective date of the Act
or administrative issue).

Since the new regulations were not in effect when the RO last
reviewed this claim, the RO has not considered the new regulations.
Moreover, the veteran and his representative have not been provided
notice of the new regulations and have not had an opportunity to
submit evidence and argument related to the new regulations.
Therefore, due process considerations require that this claim be
remanded. See Bernard v. Brown, 4 Vet. App. 3 84 (1993). After
completing the following 

22 -

evidentiary development, the RO should determine which version of
the rating criteria, if either, is more favorable to the claim for
a compensable rating from January 1998 and rate the veteran's
varicose veins under the more favorable version. If neither is more
favorable, use the new criteria. Thereafter, the supplemental
statement of the case must inform the veteran of the new rating
criteria for varicose veins.

Claims for service connection for left ear disorder, arthritis of
multiple joints, and a total disability rating based on individual
unemployability

A rating decision of July 1992 denied the veteran's claims for
entitlement to service connection for a left ear disorder,
arthritis of multiple joints, and a total disability rating based
on individual unemployability.

A statement was received in October 1992 expressing disagreement
with these above-mentioned issues, which meets the criteria for a
notice of disagreement (NOD) under 38 C.F.R. 20.201 (1999). It does
not appear, however, that the RO issued a statement of the case
(SOC) or supplemental statement of the case (SSOC) with respect to
these issues.

The RO's failure to issue an SOC regarding the foregoing matters
created a procedural defect which requires a remand under 38 C.F.R.
19.9 (1999). See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

38 U.S.C.A. 7105(d)(1) (West 1991) states that after the filing of
an NOD, if the claim is not allowed, the RO "shall prepare a
statement of the case." See Evans V. West, 12 Vet. App. 396 (1998)
(in which an RO refused to accept an NOD). If an NOD has been filed
(but no SOC issued) the next step was for the RO to issue an SOC on
the issue and the Board should have remanded that issue to the RO,
not referred it there, for issuance of that SOC. Manlincon v. West,
12 Vet. App. 238 (1999) (citing Holland v. Gober, 10 Vet. App. 433,
436 (1997) (per curiam order) (vacating BVA decision and remanding
matter when VA failed to issue SOC after

- 23 -

claimant submitted timely NOD); and Fenderson v. West, 12 Vet. App.
119 (1999) (following Holland).

Pursuant to the provisions of 38 C.F.R. 19.9 (amended effective
Oct. 8, 1997), "[I]f further evidence or clarification of the
evidence or correction of a procedural defect is essential for a
proper appellate decision," the Board is required to remand the
case to the agency of original jurisdiction for the necessary
action. (Emphasis added). Accordingly, if a claim has been placed
in appellate status by the filing of an NOD, the Board must remand
the claim to the RO for preparation of an SOC as to that claim.
Godfrey, supra; see also Archbold, 9 Vet. App. 124, 130 (1996)
(Pursuant to, 38 U.S.C. 7105(a), (d)(1), (3), an NOD initiates
appellate review in the VA adjudication process and the appellate
review is completed by the filing of a substantive appeal (VA Form
1-9 Appeal) after an SOC is issued by VA); VAOGCPREC 16-92 (July
24, 1992)). Under such circumstances, however, the appeal will be
returned to the Board following the issuance of the SOC only if it
is perfected by the filing of a timely substantive appeal. See
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, supra.

In view of the foregoing, and to ensure fall compliance with due
process requirements, the case is REMANDED to the RO for the
following development:

1. The RO should request the veteran to provide information
regarding treatment, private and VA, for his service-connected
heart disorder. In particular the RO should associate copies of VA
treatment records developed since April 1996 with the claims
folder. The RO should assist him in obtaining such evidence
following the procedures set forth in 38 C.F.R. 3.159 (1999). The
efforts made to obtain these records should be fully documented.

2. The veteran should be scheduled for a VA examination for the
purpose of ascertaining the current 

- 24 -


severity of his service-connected heart disease. The claims folder
should be made available to the examiner for review in connection
with the examination. All indicated special tests and studies
should be accomplished, if deemed medically appropriate.
Specifically, the examiner is requested to provide:

a. An estimation of the level of activity (expressed in METs and
supported by specific examples, such as slow stair climbing or
shoveling snow) that results in dyspnea, fatigue, angina,
dizziness, or syncope; and

All manifestations of the veteran's service-connected heart disease
should be documented by the examiner.

3. Following completion of the above, review the claims folder and
ensure that the examination report includes fully detailed
descriptions of all opinions requested. If it does not, it must be
returned to the examiner for corrective action. 38 C.F.R. 4.2
(1999).

4. Thereafter, readjudicate the veteran's claims for increased
disability ratings for his service-connected heart disability and
varicose veins, with consideration of any additional evidence
developed upon remand. The RO should consider whether the veteran
was entitled to a higher disability rating prior to January 12,
1998, according to the rating criteria in effect prior to January
1998; and (2) consider whether either the new or the old version of
the rating criteria is more favorable to the veteran's claims from
January 12, 1998. See VAOPGCPREC 11-97; Rhodan v. West, 12 Vet.
App. 55 (1998). If the result is the same under either criteria, 

- 25 -

the RO should apply the revised criteria from January 129 1998.

If any benefit sought on appeal remains denied, provide the veteran
and his representative a supplemental statement of the case, which
includes the rating criteria in effect for cardiovascular disorders
from January 12, 1998. Allow an appropriate period of time for
response.

Thereafter, subject to current appellate procedures, these claims
should be returned to the Board for further appellate
consideration, if appropriate.

4. The veteran should be issued a SOC on the issues of service
connection for left ear disorder, arthritis of multiple joints, and
a total disability rating based on individual unemployability.

As these claims have remained open and pending since the July 1992
rating decision, the SOC should discuss all the evidence generated
since the initial claims were filed. The veteran should be apprised
of his right to submit a substantive appeal and to have his claims
reviewed by the Board.

The appeal as to these claims will be returned to the Board
following the issuance of the SOC only if it is perfected by the
filing of a timely substantive appeal.

The purpose of this REMAND is to afford the veteran due process of
law. No inference should be drawn regarding the merits of the
claim, and no action is required of the veteran until @er notified.

- 26 -

The appellant has the right to submit additional evidence,
testimony, and argument on the matter or matters the Board has
remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

- 27 -



